DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 10 Feb 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 13 Nov 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 5,085,248) in view of Ding (US 2010/0036534) in view of Dohi et al (US 2019/0316703).
Regarding Claim 1, Iwata et al disclose a flow rate regulating device (Figure 2). The device comprising: 
a valve body section (generally at 50) that moves along an axis extending in a vertical direction in a valve chamber (within the area of 44 and the vertical direction when seen in the orientation where 
a valve seat section (generally at 46) having a flat valve seat surface (46a) provided around a channel opening (through 46a) that communicates with an inner channel (generally at 45) and the valve chamber (44), disposed at a position opposite to the valve body surface (Figure 2); 
a regulation mechanism (generally at actuator 10) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface (Figure 2); and 
a control unit that controls the regulation mechanism (Col 4, lines 4-11), wherein the regulation mechanism includes a stepping motor (motor 10; Col 4, lines 4-11) that rotates a drive shaft (16) about the axis, and a moving member (30) that moves along the axis in response to rotation of the drive shaft and is coupled to the valve body section (to 50 at Figure 2), and the control unit controls the stepping motor so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain a non-contact state (Figure 2), in accordance with an excitation signal (Col 4, lines 4-11), but fails to expressly disclose where the valve body section has a flat valve body surface extending in a horizontal direction and where the flat valve seat surface extends in the horizontal direction and where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number.
Ding teaches a flow rate regulating device (Figure 1) where the valve body section (160) has a flat valve body surface extending in a horizontal direction (the bottom as seen in the orientation of Figure 1) and where the flat valve seat surface extends in the horizontal direction (the top of 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwata et al to incorporate the teachings of Ding to provide for where the valve body section has a flat valve body surface extending in a horizontal direction and where 
Dohi et al teach a flow rate regulating device (Figure 1) with a control system (Paragraph 69) where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number (for example by the 200,000 pulses; Paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwata et al, as modified by Ding, to incorporate the teachings of Dohi et al to provide for where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number.  Doing so would be use of known technique to improve similar devices (where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number in a regulating valve as discussed in Paragraph 69) in the same way.
Regarding Claim 3, Ding teaches wherein the channel opening is formed in a round shape about the axis in planar view (Figure 1 at 170), the valve body surface is formed in a round shape about the axis in planar view (160), the valve seat surface is formed in an annular shape that surrounds the channel opening about the axis in planar view (180 generally where the annular shape is adjacent to valve body 160), and r2 is greater than 3*r1 is satisfied in which r1 is a radius of the channel opening, and r2 is a radius of either smaller one of the valve body surface and the valve seat surface (Figure 1).  
Regarding Claims 5 and 7, Ding teaches an inflow channel (the channel perpendicular to the channel opening 170 within 180) that guides the fluid to the inner channel and is formed in a round shape in cross- sectional view (Figure 1), wherein the inner channel is formed in a round shape in cross-sectional view, and a diameter of a cross section of the inner channel is set to 1/10 or more and 1/3 or less of a diameter of a cross section of the inflow channel (Figure 1).
Regarding Claim 8, Iwata et al disclose a control method of a flow rate regulating device (Figure 2). The device comprising: 
a valve body section (generally at 50) that moves along an axis extending in a vertical direction in a valve chamber (within the area of 44 and the vertical direction when seen in the orientation where the valve body is on the bottom and the actuator is on the top (for example, flipped 90 degrees clockwise from the orientation of Figure 2) and has a valve body surface (along the sides; for example the surface of 51a); 
a valve seat section (generally at 46) having a flat valve seat surface (46a) provided around a channel opening (through 46a) that communicates with an inner channel (generally at 45) and the valve chamber (44), disposed at a position opposite to the valve body surface (Figure 2); 
a regulation mechanism (generally at actuator 10) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface (Figure 2); and 
wherein the regulation mechanism includes a stepping motor (motor 10; Col 4, lines 4-11) that rotates a drive shaft (16) about the axis, and a moving member (30) that moves along the axis in response to rotation of the drive shaft and is coupled to the valve body section (to 50 at Figure 2), and the method comprising a control step of controlling the stepping motor so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain a non-contact state (Figure 2), in accordance with an excitation signal (Col 4, lines 4-11), but fails to expressly disclose where the valve body section has a flat valve body surface extending in a horizontal direction and where the flat valve seat surface extends in the horizontal direction and where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number.
Ding teaches a flow rate regulating device (Figure 1) where the valve body section (160) has a flat valve body surface extending in a horizontal direction (the bottom as seen in the orientation of Figure 1) and where the flat valve seat surface extends in the horizontal direction (the top of 170).

Dohi et al teach a flow rate regulating device (Figure 1) with a control system (Paragraph 69) where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number (for example by the 200,000 pulses; Paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwata et al, as modified by Ding, to incorporate the teachings of Dohi et al to provide for where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number.  Doing so would be use of known technique to improve similar devices (where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number in a regulating valve as discussed in Paragraph 69) in the same way.
Regarding Claims 9 and 11, Iwata et al disclose where the movement range is set so that the channel cross-sectional area of the channel opening substantially matches the change amount of the minimum channel cross-sectional area of the channel formed between the valve body surface (Col 3, lines 56-65) and the valve seat surface when the valve body surface is moved from a first position to a second position, the first position being a position where the valve body surface is closest to the valve seat surface (to the right as seen in the orientation of Figure 2), the second position being a position where the valve body surface is farthest from the valve seat surface (to the left as seen in the orientation of Figure 2).
Regarding Claims 10 and 12, Dohi teaches where the control unit (Paragraph 69) generates a micro step excitation current that changes in a stepwise manner by the micro step unit to control the stepping motor (Paragraph 69; where the current applied is minimum for the step).
Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 5,085,248) in view of Ding (US 2010/0036534) in view of Dohi et al (US 2019/0316703) in further view of Kassel (US 3,612,090).
Regarding Claim 2, Dohi teaches where the control unit sets the predetermined division number so that the change of the flow rate per minute due to the movement amount of the valve body surface along the axis at one micro step is set (Paragraph 69) but fails to expressly disclose where the flow rate is 0.01 mL or more and 0.05 mL or less.  
Kassel teaches a flow regulator device (Figure 1) with a flow controller (generally at 32) with a flow rate of 0.01 ml per minute (Col 4, lines 47-51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the flow rate is 0.01 mL or more and 0.05 mL or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Ding teaches wherein the channel opening is formed in a round shape about the axis in planar view (Figure 1 at 170), the valve body surface is formed in a round shape about the axis in planar view (160), the valve seat surface is formed in an annular shape that surrounds the channel opening about the axis in planar view (180 generally where the annular shape is adjacent to valve body 160), and r2 is greater than 3*r1 is satisfied in which r1 is a radius of the channel opening, and r2 is a radius of either smaller one of the valve body surface and the valve seat surface (Figure 1).  
Regarding Claim 6, Ding teaches an inflow channel (the channel perpendicular to the channel opening 170 within 180) that guides the fluid to the inner channel and is formed in a round shape in .  
Response to Arguments
Applicant's arguments filed 10 Feb 2021 have been fully considered but they are not persuasive.
Applicant argues that Dohi fails to teach “where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number”.  However, as discussed above Dohi et al teach a flow rate regulating device (Figure 1) with a control system (Paragraph 69) where the excitation signal changes by a micro step unit obtained by dividing a step by a predetermined division number (for example by the 200,000 pulses; Paragraph 69).  Applicant argues that Dohi is directed to the rotation of a motor from a fully closed state to a fully open state, which it also providing the excitation signal changed by a micro step unit (from 52) to dividing a step by a predetermined division number (for example by the 200,000 pulses; Paragraph 69).
Therefore, Applicant’s arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753